 
Exhibit 10.2


RESIGNATION LETTER








February 6, 2012


To the Shareholders and Board of Directors of
Europa Acquisition VII, Inc.


Gentlemen:


This letter shall serve as notice that as of the date hereof, I hereby resign
from my position as President, Director, Chief Financial Officer and Chief
Executive Officer of Europa Acquisition VII, Inc. (the “Corporation”).  My
resignation is not the result of any disagreement with the Corporation on any
matter relating to its operation, policies (including accounting or financial
policies) or practices.
 
 

  Sincerely,


/s/ Peter Coker
Peter Coker

 
 